Title: From George Washington to David Stuart, 27 June 1788
From: Washington, George
To: Stuart, David



Dear Sir,
Mount Vernon 27th June 1788.

Your letter of the 23d, which came duly to hand; still leaves us in a state of suspence with respect to the final decision on the pendent question—and nothing new having happened in this quarter since my last, the principal design of this letter is to afford a cover for Mrs Stuarts; who, no doubt, will have informed you of her own health and that of the little ones, &ca—I shall only add therefore that with sincere regard I am—Dr Sir Yr Most Obedt & Affe. Servt

Go: Washington

